DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I (claims 1-4, 6-7) in the reply filed on 5/24/2022 is acknowledged.  However, upon further review, claim 3, 6-7 are directed to a non-elected species and is thus hereby WITHDRAWN.  Claims 1-2, 4 are examined accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, “the entire space” lacks antecedent basis.
Regarding claim 4, “the configuration of the projections on any other side”, “the projections on one side of the panel”, “the projections on any side of an identical panel”, “the passages in the two sets of projections”, “the respective passages” lacks antecedent basis and thus it is unclear what applicant is referring to and furthermore, the claims are directed to a single panel and thus it is unclear how projections on one panel would be interchangeable with an identical panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,073,476 to Heacock in view of US Patent No. 3,696,960 to Smirle.
Regarding claim 1, Heacock discloses a panel (Fig 1) comprising a planar polygonal frame (13) having sides of equal length which encloses a space, a respective plurality of spaced apart projections (18) on each side, each projection being formed with a passage which extend through the projection and are parallel to the respective side, a structure (14) secured to the frame extending at least partly over the space.  Heacock does not teach at least two passages.  Smirle discloses modular box panels (2, 10) and in particular discloses projections (31) having at least two passages (32) for securing the panels together through joining members.  One of ordinary skill in the art would have found it obvious to substitute the projections of Heacock with a functionally equivalent projection having two passages as suggested by Smirle in order to faciliate a stronger connection using multiple separate fasteners since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 2, Heacock teaches the panel of claim 1 and further discloses wherein the structure comprises sheet material (aluminum, col. 1, ll. 5-10) extending over the entire space.
Regarding claim 4, Heacock teaches the panel of claim 4 and further discloses wherein the projections (18) on each side are arranged in a configuration which is identical to configuration of the projections (18) on any other side so that the projections on one side of the panel are interchangeable with the projections on any side of an identical panel (Fig 1) and so that the passages in two sets of projections are brought into alignment with one another and form continuous pathways which are partly or totally circumferentially enclosed, through the respective passages since it has the structure as recited.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735